                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 2/26/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :    19-CR-808 (VEC)
                 -against-                                      :
                                                                :         ORDER
 SALIFOU CONDE,                                                 :
 SEKHOU TOURE,                                                  :
 ABRAHIM DUKURAY,                                               :
 ABOUBAKAR BAKAYOKO,                                            :
 SYLVAIN GNAHORE, and                                           :
 ALSENY KEITA,                                                  :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared for a status conference in this matter on February 26,

2020;

        IT IS HEREBY ORDERED that:

           1. Defendants’ pretrial motions are due May 1, 2020, with the Government’s

               responses due May 22, 2020, and Defendants’ replies, if any, due June 2, 2020.

           2. Trial in this case will begin on August 3, 2020 at 10:00 a.m.

                    a. Motions in limine are due June 19, 2020, with responses due July 1, 2020.

                    b. Proposed voir dire questions and requests to charge are due July 17, 2020.

                        Proposed voir dire questions should be focused specifically on the facts of

                        this case.

                    c. The parties must appear for a Final Pretrial Conference on July 28, 2020 at

                        2:30 p.m.
       3. If a successful motion to sever is made, the trial of the severed defendants will

           begin on August 24, 2020 at 10:00 a.m.

              a. Motions in limine are due July 7, 2020, with responses due July 20, 2020.

              b. Proposed voir dire questions and requests to charge are due August 7, 2020.

                  Proposed voir-dire questions should be focused specifically on the facts of

                  this case.

              c. The parties must appear for a Final Pretrial Conference on August 20, 2020

                  at 2:30 p.m.

       4. All counsel are required to maintain availability for both trial dates until further

           ordered.



SO ORDERED.
                                                      _________________________________
Date: February 26, 2020                                     VALERIE CAPRONI
      New York, NY                                        United States District Judge




                                             2 of 2
